      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 1 of 38



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION
NORTHERN PLAINS RESOURCE
COUNCIL, et al.,

            Plaintiffs,

                   v.

U.S. ARMY CORPS OF ENGINEERS,
et al.,
                                                   CV 19-44-GF-BMM
            Defendants,
                                                ORDER AMENDING
TC ENERGY CORPORATION, et al.,                 SUMMARY JUDGMENT
                                                 ORDER (DOC. 130)
            Intervenor-Defendants,                    AND
                                                ORDER REGARDING
STATE OF MONTANA,                             DEFENDANTS’ MOTIONS
                                                FOR STAY PENDING
            Intervenor-Defendant,                    APPEAL

AMERICAN GAS ASSOCIATION,
et al.,

            Intervenor-Defendants.


                              INTRODUCTION

      The Court issued an order on the parties’ motions for summary judgment on

April 15, 2020. (Doc. 130.) The Court concluded that the Army Corps of

Engineers (“Corps”) violated the Endangered Species Act (“ESA”) when it

reissued Nationwide Permit 12 (“NWP 12”) in 2017. (Id. at 25.) The Court

                                       1
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 2 of 38



remanded NWP 12 to the Corps for compliance with the ESA. (Id. at 26.) The

Court also vacated NWP 12 and enjoined the Corps from authorizing any dredge

or fill activities under NWP 12 pending completion of the consultation process

and compliance with all environmental statutes and regulations. (Id.)

                                  DISCUSSION

      Federal Defendants and TC Energy have filed motions for a partial stay

pending appeal. (Docs. 131 & 136.) Federal Defendants also suggest that the

Court could revise its remedy. (Doc. 131 at 7.) Plaintiffs propose a revised remedy

that would narrow the scope of the vacatur and injunction. (Doc. 144 at 10.)

      I.     THE PLAINTIFFS’ FACIAL CHALLENGE AND THE COURT’S DECISION

      The Court focused its ESA analysis on Plaintiffs’ facial challenge to NWP

12. (Doc. 130 at 7-21.) Plaintiffs alleged that NWP 12 authorized activities that

“cause immediate and irreparable impacts to ecosystem functions of streams and

adjacent wetlands” and “adversely affect hundreds of listed species that rely on

rivers, streams, and wetland habitats and other aquatic resources across the

country.” (Doc. 36 at 43.) Plaintiffs’ challenge focused on the Corps’ use of NWP

12 to approve pipeline projects like Keystone XL, but Plaintiffs did not suggest

that their harms stemmed only from pipelines, let alone only from Keystone XL.

(Doc. 144 at 33.)



                                         2
       Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 3 of 38



      Plaintiffs explained in seeking summary judgment that “regional conditions

and project-level consultations” represented “inadequate substitutes for

programmatic consultation” because they “fail to adequately analyze NWP 12’s

cumulative impacts to listed species, like migratory birds, that cross regions.”

(Doc. 73 at 42 (citing Keystone XL as “illustrative”)). The Court agreed with

Plaintiffs. The Court concluded that the Corps cannot circumvent the consultation

requirements of ESA § 7 by relying on project-level review. (Doc. 130 at 16.) The

Court recognized that “[p]rogrammatic review of NWP 12 in its entirety . . .

provides the only way to avoid piecemeal destruction of species and habitat.”

(Doc. 130 at 18.) The Court vacated NWP 12 and enjoined the Corps from

authorizing activities under NWP 12. (Doc. 130 at 26.)

      The relief that the Court provided comports with law. A district court

“should grant the relief to which each party is entitled, even if the party has not

demanded that relief in its pleadings.” Fed. R. Civ. P. 54(c); see also In re

Bennett, 298 F.3d 1059, 1069 (9th Cir. 2002). The Court properly can grant the

presumptive remedy of vacating the unlawful action, particularly where, as here,

Plaintiffs requested “such other relief as the Court deems just and appropriate.”

(Doc. 36 at 88); see Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2307

(2016).

      The U.S. Supreme Court recently addressed a district court’s authority in

                                           3
       Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 4 of 38



determining the appropriate relief in the face of an unconstitutional statute in

Whole Woman’s Health. A group of doctors challenged Texas’s law that required

doctors to perform abortions in a surgical center and that required doctors who

perform abortions to have admitting privileges at a local hospital, as applied to

doctors at two separate abortion facilities. Id. at 2299, 2301. The district court

enjoined enforcement of both provisions throughout Texas. Id. at 2303.

      The Fifth Circuit reversed, in significant part, due to the fact that res

judicata barred the district court from holding the admitting-privileges

unconstitutional statewide when petitioners had challenged its application only to

two separate facilities. Id. at 2300-301. The Supreme Court reversed. Petitioners

had asked for as-applied relief and for “such other and further relief as the Court

may deem just, proper, and equitable.” Id. at 2307. The Supreme Court concluded

that “[n]othing prevents . . . awarding facial relief as the appropriate remedy for

petitioners’ as applied [constitutional] claims” even when the facial relief exceeds

the other relief requested. Id. at 2307. Plaintiffs here also asked for “other relief as

the Court deems just and appropriate.” (Doc. 36 at 88.)

      The Ninth Circuit likewise has recognized that “the ordinary result is that

the rules are vacated—not that their application to the individual petitioners is

proscribed” when a reviewing court determines that agency regulations are

unlawful. Empire Health Found. v. Azar, __ F.3d __, 2020 WL 2123363, *10 (9th

                                            4
       Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 5 of 38



Cir. May 5, 2020) (citation omitted). The Ninth Circuit invalidated on substantive

grounds a rule promulgated by the Secretary of Health and Human Services

regarding Medicare reimbursement. Id. at *8-9. The Ninth Circuit saw no reason

not to apply the “ordinary result” of vacating the invalid rule that it had deemed

unlawful. Id. at *10.

      Accordingly, a single plaintiff with a successful Administrative Procedure

Act (“APA”) claim may obtain broad programmatic relief. See E. Bay Sanctuary

Covenant v. Trump, 950 F.3d 1242, 1283 (9th Cir. 2020); O.A. v. Trump, 404 F.

Supp. 3d 109, 153 (D.D.C. 2019) (rejecting argument that vacatur “should be

limited to the plaintiffs in this case”). The Ninth Circuit affirmed a nationwide

injunction to ensure the implementation of a “uniform federal policy” and to avoid

having important parts of federal immigration law being determined according to

the law of a local forum rather than having a “uniform federal definition.” E. Bay

Sanctuary Covenant, 950 F.3d at 1283 (citations omitted). The ESA likewise has

nationwide application and significance that should be interpreted and applied

pursuant to a “uniform federal definition.”

      Other courts routinely have vacated invalid agency actions of broad

applicability without requiring plaintiffs to show harms stemming from each

unlawful application. The Ninth Circuit in Natural Resources Defense Council v.

U.S. Environmental Protection Agency, 526 F.3d 591, 608 (9th Cir. 2008),

                                          5
       Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 6 of 38



vacated a rule adopted by EPA that prevented EPA from requiring permits for

storm water discharge comprised solely of sediment from oil and gas construction

activities. See also Chamber of Commerce of U.S. v. Dep’t of Labor, 885 F.3d

360, 388 (5th Cir. 2018) (vacating Department of Labor’s application of the

“fiduciary rule” to broker-dealer and insurance agents as conflicting with the

Employee Retirement Income Security Act). The facts presented here, and the

cases analyzed, indicate that the Court exercised appropriate discretion when it

chose to vacate broadly and enjoin the Corps’ authorizations under NWP 12 due

to the Corps’ program-level ESA violation. See Empire Health Found., 2020 WL

2123363 at *10.

      II.    REMEDY

      Federal Defendants now suggest that the Court has the authority to amend

the scope of the relief ordered. (Doc. 131 at 7.) Plaintiffs do not oppose a partial

narrowing of the vacatur and injunction. (Doc. 144 at 9-10.) Plaintiffs suggest that

the Court narrow the vacatur of NWP 12 to a partial vacatur that applies to the

construction of new oil and gas pipelines. (Id.) This proposed narrowing would

keep NWP 12 in place during remand insofar as it authorizes non-pipeline

construction activities and routine maintenance, inspection, and repair activities on

existing NWP 12 projects. (Id. at 10.) Plaintiffs also recommend that the Court

narrow the injunction to enjoin the Corps from authorizing any dredge or fill

                                           6
       Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 7 of 38



activities for Keystone XL under NWP 12. (Id.) Plaintiffs contend that this

narrowed relief would afford endangered and threatened species and their habitat

appropriate protection while minimizing any potential disruption. (Id.)

      Vacatur stands as the presumptively required remedy when an agency acts

unlawfully. See 5 U.S.C. § 706(2)(A) (directing courts to “set aside agency action

. . . found to be . . . not in accordance with law”). The Ninth Circuit in Pollinator

Stewardship Council v. EPA, 806 F.3d 520, 530-31 (9th Cir. 2015), invalidated

EPA’s unconditional registration of an insecticide used in beekeeping as being in

violation of its own regulations. The question of the appropriate remedy remained.

The precariousness of bee populations led the Ninth Circuit to determine that

“leaving EPA’s registration . . . in place risks more potential environmental harm

than vacating it.” Id. at 532. As a result, the Ninth Circuit rejected EPA’s request

to leave the unconditional registration in place on remand. Id. Here, injunctive

relief likewise furthers the core purposes of the ESA and reflects the potentially

widespread harms caused by the Corps’ violation. See, e.g., W. Watersheds

Project v. Kraayenbrink, 632 F.3d 472, 498-500 (9th Cir. 2011) (enjoining

revisions to nationwide grazing regulations for federal lands); Lane Cty. Audubon

Soc’y v. Jamison, 958 F.2d 290, 295 (9th Cir. 1992) (enjoining BLM from

conducting any timber sales until it had consulted with Fish and Wildlife Service

regarding potential endangered species issues).

                                           7
       Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 8 of 38



      a. Vacatur

      Vacatur remains the presumptive remedy when an agency violates the law.

5 U.S.C. § 706(2)(A). The Ninth Circuit remands agency actions without vacating

that action only in “limited circumstances.” Pollinator, 806 F.3d at 532

(quoting Cal. Cmtys. Against Toxics v. EPA, 688 F.3d 989, 994 (9th Cir.

2012)); see Wood v. Burwell, 837 F.3d 969, 975-76 (9th Cir. 2016) (recognizing

that remand without vacatur is a remedy “used sparingly”). A district court

possesses “broad latitude,” however, in fashioning equitable relief “when

necessary to remedy an established wrong.” Nat’l Wildlife Fed’n v. Nat’l Marine

Fisheries Serv., 524 F.3d 917, 936 (9th Cir. 2008).

      A district court may exercise that discretion where appropriate to order

partial, rather than complete, vacatur. See, e.g., Sierra Club v. Van Antwerp, 719 F.

Supp. 2d 77, 79-80 (D.D.C. 2010). The district court in Van Antwerp determined

that the Corps had violated the National Environmental Policy Act (“NEPA”) and

the Clean Water Act (“CWA”) in issuing permits. Id. at 78. The district court

tailored its relief to reduce the harm caused by the violations. The fact that the

developers already had completed work on some of the project prompted the

district court to narrow the scope of its vacatur to allow the developer to continue

with the construction of a partially-completed county road and to maintain a storm

water maintenance program as the continuation of these activities would promote


                                           8
       Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 9 of 38



the purposes of the CWA. Id. at 79-80.

      Two factors guide the Court in deciding whether to depart from, or limit,

the presumptive remedy of vacatur: (1) “the seriousness” of an agency’s errors;

and (2) “the disruptive consequences” that would result from vacatur. Allied-

Signal, Inc. v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150-51 (D.C. Cir.

1993); see Cal. Cmtys. Against Toxics, 688 F.3d at 994 (applying Allied-Signal’s

two-factor test). The Court will address each of these factors.

             i.     The Seriousness of the Corps’ Error

      The Corps committed serious error in failing to engage in programmatic

consultation. The Corps should have engaged in programmatic consultation before

it issued NWP 12 as required by § 7 of the ESA. (Doc. 130 at 18-19.) The Court

determined that programmatic consultation represents “the only way to avoid

piecemeal destruction of species and habitat” and that project-level review

“cannot ensure that the discharges authorized by NWP 12 will not jeopardize

listed species or adversely modify critical habitat.” (Id. (citing National Wildlife

Federation v. Brownlee, 402 F. Supp. 2d 1, 9-10 (D.D.C. 2005); 50 C.F.R.

§ 402.14(c))). The Court further noted that the Corps’ ESA violation may have

repercussions under NEPA and the CWA. (Id. at 21-25.) The Court acknowledged

that the Corps’ ESA § 7 programmatic consultation could alter the Corps’

assessment of NWP 12’s environmental consequences under NEPA and the CWA.

                                           9
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 10 of 38



(Id. at 22-25.)

      Plaintiffs proffered evidence in their summary judgment brief that

addressed Keystone XL as illustrative of potential injuries. (Docs. 73-2 & 73-7.)

Plaintiffs also pointed to harms likely to arise from other projects. (Id.) Plaintiffs

now have submitted additional declarations to underscore the harm that they and

their members may suffer from NWP 12’s unlawful use, particularly from

construction of major oil and gas pipelines throughout the country. (See, e.g.,

Docs. 144-1 to 144-15.)

      A court should tip the scales in favor of the endangered species under the

ESA’s “institutionalized caution” mandate in applying the Allied-Signal test to

ESA violations like this one. Klamath-Siskiyou Wildlands Ctr. v. Nat’l

Oceanic & Atmospheric Admin., 109 F. Supp. 3d 1238, 1242 (N.D. Cal. 2015)

(quoting Sierra Club v. Marsh, 816 F.2d 1376, 1383 (9th Cir. 1987)). The need for

“institutionalized caution” led the district court in Klamath-Siskiyou Wildlands

Center to vacate permits issued to a logging company that included an improperly

issued 50-year incidental take permit that allowed the logging company to take two

threatened species in violation of the ESA. Id. The district court declined to

categorize the agency’s errors as “mere technical or procedural formalities” when

the errors included the agency’s failure to conduct a cumulative impacts analysis

under NEPA for the timber harvest projects. Id. at 1244. The agency’s failure to

                                           10
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 11 of 38



conduct a cumulative impacts analysis compares with the Corps’ failure here to

engage in programmatic consultation analysis as required by § 7 of the ESA. This

same need for “institutionalized caution” in evaluating ESA violations supports

vacatur until the Corps adequately analyzes NWP 12’s impacts to listed species

through programmatic ESA consultation. See Klamath-Siskiyou Wildlands Ctr.,

109 F. Supp. 3d at 1242.

              ii.   The Vacatur’s Disruptive Consequences

      A court largely should focus on potential environmental disruption, as

opposed to economic disruption, under the second Allied-Signal factor. Ctr. for

Food Safety v. Vilsack, 734 F. Supp. 2d 948, 953 (N.D. Cal. 2010). As noted by the

district court in Center for Food Safety, “the Ninth Circuit has only found remand

without vacatur warranted by equity concerns in limited circumstances, namely

serious irreparable environmental injury.” Id. The district court invalidated an

agency decision to deregulate a variety of genetically engineered sugar beets

without having prepared an environmental impact statement. In vacating the rule,

the district court declined to classify the NEPA violations as “not that serious or

numerous.” Id. at 953. The district court ultimately determined that the equities

favored vacatur of the rule despite allegations of potential economic consequences.

Id. at 954.




                                          11
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 12 of 38



      A few examples of decisions to remand without vacatur provide further

context for the Court’s analysis. For example, the Ninth Circuit’s decision in

California Communities Against Toxics v. EPA, 688 F.3d 989 (9th Cir. 2012),

demonstrates the limited nature of remanding an invalid agency action without

vacating the action. Environmental groups challenged the decision of the EPA to

approve revisions to California’s clean air plan. The groups contended that EPA

had committed procedural errors during the rulemaking process and that the

substance of the revised state plan violated the Clean Air Act. Id. at 991-92. The

district court agreed. EPA had violated the notice-and-comment provisions of the

APA when it failed to list all pertinent documents in the docket index. The district

court deemed the error harmless because the environmental groups already had the

documents in their possession from earlier proceedings. Id. at 992.

      The Ninth Circuit affirmed on this harmless error point. Id. at 993. EPA may

have violated the Clean Air Act in approving the revisions to California’s plan. Id.

The Ninth Circuit agreed with EPA, however, that remand without vacatur would

be appropriate in light of the harmless nature of EPA’s procedural error and the

potential harm caused by the vacatur. Vacatur would delay the construction of a

much-needed power plant that could result in power blackouts over the coming

summer. Id. at 994. These blackouts, in turn, would require the use of diesel

generators that would add to air pollution in contravention of the purpose of the


                                         12
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 13 of 38



Clean Air Act. Id. This combination of economically and environmentally harmful

consequences led the Ninth Circuit to affirm the order of remand without vacatur.

Id.; see also Pollinator, 806 F.3d at 532 (confirming that the Allied-Signal inquiry

centers on “whether vacating a faulty rule could result in possible environmental

harm”).

      Finally, the Ninth Circuit’s analysis in Idaho Farm Bureau Federation v.

Babbitt, 58 F.3d 1392, 1405-06 (9th Cir. 1995), highlights the proper application of

vacatur as a remedy in environmental cases. The district court set aside the

decision of the Fish and Wildlife Service (“FWS”) to list the Bruneau Hot Springs

snail due to several procedural errors committed by FWS during the period

between the initial proposal and final listing. The Ninth Circuit remanded without

vacatur of FWS’s listing decision for two reasons: (1) the minor nature of the

agency’s procedural error; and (2) concerns that immediately vacating the listing

decision threatened the potential extinction of a snail species that constituted an

irreparable environmental injury. Id. The procedural error arose from the agency's

failure to make available for public comment one study that the agency had relied

upon in making its decision. Id. at 1405. The Ninth Circuit discussed no potential

harm that would have occurred by leaving the listing of the endangered species in

place while the agency reconsidered its decision. Id.

      Defendants here point to no potentially irreparable environmental injury

                                          13
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 14 of 38



that could arise from the Court’s failure to remand without vacatur. Defendants

and Intervenor-Defendants focus on disruptions stemming from vacatur of NWP

12 as to the construction of electric, internet, and cable lines, and to routine

maintenance, safety, and repair of projects that already have been built and that

may pose less risk to species. For example, the NWP 12 Coalition discusses

routine maintenance and repair of gas pipelines to ensure safety, vegetation

removal along electric lines to prevent forest fires, placement of protective

matting to prevent rutting from service vehicles, and ongoing maintenance of

utility projects in navigable waters. (Doc. 138 at 9-12, 21-22.) The Corps raises

similar concerns. The Corps cited a fiber optic cable upgrade project, an

improvement to a wastewater management system, and work associated with

removal of a tree from an exposed and leaking water line that would be halted by

the vacatur. (Doc. 131 at 16.)

      Plaintiffs’ arguments on summary judgement centered on threats to listed

species and critical habitats by the construction of major oil and gas pipelines such

as Keystone XL. (Doc. 144 at 21.) Plaintiffs note that these major oil and gas

pipelines potentially affect numerous waterbodies and thereby involve precisely

the kinds of cumulative impacts that should be addressed through programmatic

consultation. (Id. at 21-22.) On the other hand, other activities authorized by NWP

12, such as routine maintenance and repair, raise issues that the Corps must

                                           14
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 15 of 38



consider on remand. (Id. at 22.) These routine maintenance and repair projects,

however, do not necessarily involve the same level of potential severe risk to

listed species and their habitat as pipelines. (Id.)

      To allow the Corps to continue to authorize new oil and gas pipeline

construction could seriously injure protected species and critical habitats—“the

very danger” that the ESA “aims to prevent.” Cal. Cmtys. Against Toxics, 688 F.3d

at 994. Plaintiffs contend that the appropriate course would be for the Court to

narrow the vacatur of NWP 12 to a partial vacatur that applies only to the

construction of new oil and gas pipelines. (Doc. 144 at 10.) Plaintiffs’ proposed

partial vacatur would keep NWP 12 in place during remand insofar as it authorizes

more routine and minor projects in order to avoid these claimed disruptions. (Id.)

      To narrow the vacatur of NWP 12 to a partial vacatur that applies to the

construction of new oil and gas pipelines strikes a reasonable balance under the

Allied-Signal factors while still redressing the potential harms to listed species and

habitat that those projects pose. For example, the Court discussed adverse effects

to threatened and endangered species from NWP 12-authorized construction

activities, including increased sedimentation, and from horizontal directional

drilling used during pipeline construction. (Doc. 130 at 14-15.) These impacts

likely would be particularly severe when constructing large-scale oil and gas

pipelines. (Doc. 144 at 24.) These large-scale oil and gas pipelines may extend


                                           15
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 16 of 38



many hundreds of miles across dozens, or even hundreds, of waterways and

require the creation of permanent rights-of-way. (See Doc. 138-5 at 4 (asserting

that several developers “have relied on NWP 12 authorizations to construct

hundreds of miles” of oil and gas pipelines within the past five years).) These

large-scale oil and gas pipelines often require a network of access roads, pump

stations, pipe yards, contractor yards, and extra workspace. (See Doc. 137 at 16

(describing Keystone XL’s proposed Project footprint); Doc. 144-14 (Keystone

XL’s Biological Assessment).)

      Plaintiffs acknowledge that the potential impacts arising from NWP 12, by

contrast, likely would be less severe for routine maintenance, repair, and inspection

activities on existing NWP 12 projects, and for the installation of non-pipeline

projects like broadband and fiber optic cables. (Doc. 107 at 64-65.) The Corps

must address all such impacts on remand. To narrow the vacatur portion of the

remedy to the more severe threats posed by NWP 12 proves justified in this

instance. See Idaho Farm Bureau Fed’n, 58 F.3d at 1405-06; see also Van

Antwerp, 719 F. Supp. 2d at 79-80 (noting that a district court may exercise

discretion where appropriate to order partial, rather than complete, vacatur).

      The continued availability of the ordinary individual permit process under

CWA § 404(a) tempers any disruption caused by this partial vacatur. Partial

vacatur does not block any projects. It vacates only the Corps’ categorical approval


                                         16
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 17 of 38



of new oil and gas pipeline construction under NWP 12. Defendants acknowledge

that the individual permit process remains available. Defendants simply complain

that the individual permit process proves too expensive and time-consuming.

      The need to protect endangered species and critical habitat from harm until

the Corps completes programmatic consultation outweighs any disruption or

permitting delays that would result from this partial vacatur. Numerous other

courts have agreed. For example, state and tribal groups brought an action against

BLM in California v. BLM, 277 F. Supp. 3d 1106, 1125-27 (N.D. Cal. 2017). The

groups alleged that BLM had violated the APA in adopting its decision to

postpone compliance dates in a rule governing natural gas waste and royalties

without following the notice-and-comment period after the rule’s effective date

had passed. Id. at 1110-11. The magistrate judge agreed.

      The magistrate judge rejected BLM’s argument that the cost of compliance

warranted remand without vacatur, and, instead, concluded that “the general rule

in favor of vacatur” would be appropriate. Id. at 1127; see also Pub. Emps. for

Envtl. Responsibility v. FWS, 189 F. Supp. 3d 1, 3 (D.D.C. 2016) (reasoning that

“[a]bsent a strong showing by [the agency] that vacatur will unduly harm

economic interests . . . , the Court is reluctant to rely on economic disruption” to

deny relief of vacatur of rules adopted in violation of NEPA); Standing Rock

Sioux Tribe v. U.S. Army Corps of Eng’rs, 282 F. Supp. 3d 91, 104 (D.D.C. 2017)


                                          17
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 18 of 38



(noting that allegations of financial harm to pipeline developer will not necessarily

have a “determinative effect” on remedy, because claims of “lost profits and

industrial inconvenience” are “the nature of doing business, especially in an area

fraught with bureaucracy and litigation”).

      The Ninth Circuit approved of this type of limited vacatur in Northern

Cheyenne Tribe v. Norton, 503 F.3d 836 (9th Cir. 2007). BLM had taken a “hard

look” at the environmental consequences caused by coal bed methane

development. Id. at 844. This “hard look” had found evidence to suggest that coal

bed methane development would cause less environmental damage than BLM

anticipated. Id. BLM failed to analyze, however, a phased development alternative

in addition to the five proposals. Under these circumstances, the district court

properly found that the limited injunction proposed by BLM would minimize

potential damage to the environment. Id. at 846.

      Partial vacatur proves appropriate under the circumstances. To vacate NWP

12 only as it relates to new oil and gas pipeline construction will prohibit the

Corps from relying on NWP 12 for those projects that likely pose the greatest

threat to listed species. The Corps may not approve the discharge of dredged or fill

material under NWP 12 for projects constructing new oil and gas pipelines. NWP

12 will remain in place during remand insofar as it authorizes non-pipeline

construction activities and routine maintenance, inspection, and repair activities on

                                          18
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 19 of 38



existing NWP 12 projects. The “less drastic remedy” of partial vacatur adequately

will prevent harm to listed species and critical habitat at this point. See Monsanto

Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010). The continued availability

of the ordinary permitting process further supports partial vacatur as it represents

the “nature of doing business” in this area. Standing Rock Sioux Tribe, 282 F.

Supp. 3d at 104.

      b. Injunctive Relief

      A plaintiff seeking injunctive relief must satisfy a four-factor test by

showing the following:

      (1) that it has suffered an irreparable injury; (2) that remedies
      available at law, such as monetary damages, are inadequate to
      compensate for that injury; (3) that, considering the balance of
      hardships between the plaintiff and defendant, a remedy in equity is
      warranted; and (4) that the public interest would not be disserved by a
      permanent injunction.

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). The Ninth Circuit

long has recognized an exception to the traditional test for injunctive relief when

addressing procedural violations under the ESA. Cottonwood Env. Law Ctr. v. U.S.

Forest Serv., 789 F.3d 1075, 1088 (9th Cir. 2015). No question exists that the ESA

strips courts of at least some of their equitable discretion in determining whether

injunctive relief proves warranted. Amoco Prod. Co. v. Village of Gambell, 480

U.S. 531, 543 n.9 (1987) (explaining that the ESA “foreclose[s] the traditional

discretion possessed by an equity court”).
                                          19
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 20 of 38



      The Ninth Circuit also has recognized that the ESA “removes the latter three

factors in the four-factor injunctive relief test from [courts’] equitable discretion.”

Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Service, 886 F.3d 803, 817 (9th Cir.

2018). This analysis requires a court to “presume that remedies at law are

inadequate, that the balance of interests weighs in favor of protecting endangered

species, and that the public interest would not be disserved by an injunction.” Id.

This approach comports with the “fundamental principle” that Congress has

“afford[ed] endangered species the highest of priorities.” National Wildlife Fed’n

v. Nat’l Marine Fisheries Service, 422 F.3d 782, 794 (9th Cir. 2005) (citing Tenn.

Valley Auth. v. Hill, 437 U.S. 153, 194 (1978)).

      The court must exercise its discretion to determine whether a plaintiff has

suffered irreparable injury. Cottonwood, 789 F.3d at 1090. “[T]here is no

presumption of irreparable injury where there has been a procedural violation in

ESA cases.” Id. at 1091. Plaintiffs must demonstrate that irreparable injury “is

likely in the absence of an injunction.” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 22 (2008) (emphasis in original). A “possibility” of irreparable harm cannot

support an injunction. Id. The Ninth Circuit has recognized that “establishing

irreparable injury”—the remaining factor— should not “be an onerous task” given

“the stated purposes of the ESA in conserving endangered and threatened species

and the ecosystems that support them.” Cottonwood, 789 F.3d at 1091.


                                           20
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 21 of 38



      A court determines irreparable harm by reference to the purposes of the

statute being enforced. Nat’l Wildlife Fed’n, 886 F.3d at 818 (citing Garcia v.

Google, 786 F.3d 733, 744-45 (9th Cir. 2015)). The types of harms that may be

irreparable “will be different according to each statute’s structure and purpose.”

Sierra Club v. Marsh, 872 F.2d 497, 502-03 (1st Cir. 1989). The Court determined

that the Corps violated § 7 of the ESA. (Doc. 130.)

      One of the ESA's central purposes is to conserve species. See 16 U.S.C.

§ 1531(b) (a purpose of the ESA is to provide “a program for the conservation of

. . . endangered species and threatened species”). The “plain intent” of Congress in

enacting the ESA was “to halt and reverse the trend toward species extinction,

whatever the cost.” Tenn. Valley Auth., 437 U.S. at 184. To fulfill this important

purpose, the ESA requires the Corps to determine “at the earliest possible time”

whether any action it takes “may affect” listed species and critical habitat. 16

U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(a). If the Corps’ action “may affect” listed

species or critical habitat, the Corps must consult with FWS and/or National

Marine Fisheries Service (“NMFS”). 16 U.S.C. § 1536(a)(2).

      The Court explained in its Order how the Corps’ reissuance of NWP 12 in

2017 failed to comply with the ESA. (Doc. 130 at 7-21.) The Corps failed to

initiate § 7(a)(2) consultation to ensure that discharge activities authorized under

NWP 12 comply with the ESA. See 16 U.S.C. § 1536(a)(2). Plaintiffs assert that


                                          21
       Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 22 of 38



the Court must enjoin Keystone XL to avoid irreparable harm. (Doc. 144 at 36.)

TC Energy asserts that it would be improper to single out Keystone XL from the

new construction of other oil and gas pipelines for different treatment. (Doc. 137 at

18.)

       The Court agrees that it would be improper to single out Keystone XL. The

Court’s ESA analysis focused on Plaintiffs’ facial attack to NWP 12. (Doc. 130 at

7-21.) Plaintiffs now have argued and demonstrated that certain activities

authorized under NWP 12 pose more of a threat to listed species and critical

habitat than other activities authorized under NWP 12. See supra at 11-18. Large-

scale oil and gas pipelines, including Keystone XL, repeatedly utilize NWP 12 to

approve dredge and fill activities for a pipeline that extends hundreds of miles

across many waterways. (See Doc. 138-5 at 4.)

       The Court discussed at length in its Order that the Corps needed to consider

NWP 12’s entire effect when it reissued the permit in 2017. (See, e.g., Doc. 130 at

16.) The Court concluded that “[p]rogrammatic review of NWP 12 in its entirety,

as required by the ESA for any project that ‘may effect’ listed species or critical

habitat, provides the only way to avoid piecemeal destruction of species and

habitat.” The Corps failed to ensure that its reissuance of NWP 12 in 2017 was not

likely to jeopardize the continued existence of any listed species or destroy or

adversely modify designated critical habitat. (Doc. 130 at 21); see 16 U.S.C. §

                                          22
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 23 of 38



1536(a)(2). The Court noted that the types of discharges that NWP 12 authorizes

“may affect” listed species and critical habitat. (Doc. 130 at 13.) The Corps should

have initiated § 7 ESA consultation before it reissued NWP 12 in 2017, and

irreparable injury “is likely” if developers continue to build new, large-scale oil

and gas pipeline projects. See Nat’l Wildlife Fed’n, 886 F.3d at 819 (citation

omitted).

      Although case law instructs the Court to presume that the remaining factors

favor injunctive relief, the Court addresses these factors briefly below out of an

abundance of caution. See Nat’l Wildlife Fed’n, 886 F.3d at 817. The second

factor—whether remedies available at law are inadequate to compensate for the

injury—plainly favors injunctive relief. Amoco, 480 U.S. at 545 (“Environmental

injury, by its nature, can seldom be adequately remedied by money damages”).

This need for injunctive relief proves especially true considering that the Court

identified a violation of the ESA. Cottonwood Envtl. Law Ctr., 789 F.3d at 1090

(noting that it is the “incalculability” of an ESA injury that “renders the remedies

available at law . . . inadequate” (citation omitted)); Nat’l Wildlife Fed’n, 886 F.3d

at 817 (noting Congress’s “plain intent” in enacting the ESA was to “halt and

reverse the trend toward species extinction, whatever the cost”).

      The Court addresses the third and fourth factors together. See Padilla v.

Immigration and Customs Enforcement, 953 F.3d 1134, 1141 (9th Cir. 2020)


                                          23
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 24 of 38



(noting where the government is a party is a party to a case in which a preliminary

injunction is sought, the balance of the equities and public interest factors merge).

Preserving endangered species is of “incalculable” value to the public interest.

Cottonwood, 789 F.3d at 1090. The public also has an interest in the repair,

maintenance, and construction of vital infrastructure. (See e.g., Doc. 131 at 16).

The Court’s order strikes a balance between these important interests by narrowing

the relief to allow for certain of these vital projects to continue while the Corps

completes the consultation and compliance process pursuant to the ESA.

      Routine maintenance, inspection, and repair activities on existing NWP 12

projects pose less of a risk. See supra p. 16. No evidence exists, however, that the

construction of Keystone XL pipeline necessarily poses a greater risk under the

ESA than the construction of other new oil and gas pipelines. The Court will

amend its order to narrow its injunctive relief to the same scope that it narrowed

its vacatur relief. See supra pp. 17-18.

      III.   STAY PENDING APPEAL

      Federal Defendants and TC Energy have filed separate motions for partial

stays pending appeal. (Docs. 131 & 136.) Federal Defendants ask the Court to stay

the portions of the Order that vacate NWP 12 and enjoin the Corps from

authorizing any dredge or fill activities under NWP 12. (Doc. 131 at 6.) Federal

Defendants ask the Court, at the very least, to stay the vacatur and injunction as

                                           24
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 25 of 38



they relate to anything other than the Keystone XL pipeline. (Id.) TC Energy asks

the Court to stay the order for Keystone XL and all other utility projects. (Doc.

137 at 18.)

      “A stay [pending appeal] is not a matter of right, even if irreparable injury

might otherwise result.” Washington v. Trump, 847 F.3d 1151, 1164 (9th Cir.

2017) (per curiam) (quoting Nken v. Holder, 556 U.S. 418, 433 (2009)). The U.S.

Supreme Court has set forth a four-factor test to evaluate a request for a stay

pending appeal:

      (1) whether the stay applicant has made a strong showing that he is
      likely to succeed on the merits; (2) whether the applicant will be
      irreparably injured absent a stay; (3) whether issuance of the stay will
      substantially injure the other parties interested in the proceeding; and
      (4) where the public interest lies.

Nken, 556 U.S. at 434. A party requesting a stay pending appeal bears the burden

of showing that the circumstances justify an exercise of the court’s discretion. Lair

v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012).

      a. Federal Defendants’ and TC Energy’s Likelihood of Success on the
         Merits of Their Appeal

      “An applicant for a stay pending appeal must make ‘a strong showing that he

is likely to succeed on the merits.’” Al Otro Lado v. Wolf, 952 F.3d 999, 1010 (9th

Cir. 2020) (quoting Nken, 556 U.S. at 434). The Court determined that the Corps’

reissuance of NWP 12 in 2017 violated the ESA. (Doc. 130 at 25.) Well-settled

case law indicates that Defendants likely would be unable to succeed on appeal.
                                         25
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 26 of 38



See, e.g., Brownlee, 402 F. Supp. 2d at 9-10. The district court in Brownlee

reached the same conclusion regarding NWP in 2002 as did the Court regarding

NWP 12—the Corps needed to engage in programmatic consultation to comply

with the ESA. Id. The Ninth Circuit similarly determined in Lane County Audubon

Society, 958 F.2d at 295, that BLM’s failure to consult with FWS before

implementing management guidelines for conservation of northern spotted owl

violated § 7 of the ESA.

      These circumstances differ greatly from those faced by the Ninth Circuit in

Alaska Survival v. Surface Transportation Board, 704 F.3d 615 (9th Cir. 2012).

The Surface Transportation Board (“STB”) issued a decision to allow a

construction project to move forward that plaintiffs sought to challenge as violating

the board’s statutory authority and NEPA. Alaska Survival v. Surface Transp. Bd.,

705 F.3d 1073, 1079, 1084 (9th Cir. 2013). The Ninth Circuit originally granted

plaintiffs a stay of the STB’s decision. Id. at 1077 n.2. The Ninth Circuit then

received merits briefing and heard oral argument on the claims. Alaska Survival,

704 F.3d at 616. The Ninth Circuit issued a brief opinion after oral arguments to

lift the stay with notice that “[a]n opinion on the merits of denial of the petition for

review will follow in due course.” Id. The brief opinion explained that it had

decided to lift the stay because “the balance of hardships no longer tips sharply in

the [plaintiffs’] favor.” Id. To leave the stay in place would result in hardships


                                           26
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 27 of 38



because it would “prevent the award of construction contracts, postpone the hiring

of construction employees, and significantly increase costs.” Id. Plaintiffs, on the

other hand, would suffer almost no hardships because the court had determined on

the merits that STB had complied fully with the law. Id. No reason existed to leave

a stay in place during a time in which the Ninth Circuit completed work on an

opinion in favor of the STB.

      b. Irreparable Injury

      Defendants’ claims of irreparable injury fail to support a stay. Irreparable

harm stands as the “bedrock requirement” of a stay pending appeal. Leiva-Perez v.

Holder, 640 F.3d 962, 965 (9th Cir. 2011) (per curiam). Federal Defendants

complain that, absent a stay, the Corps will be burdened by having to process an

increased number of individual permit applications under § 404(a). (Doc. 131 at

19-20.) Those burdens prove to be a fault of the Corps’ own making. Federal

Defendants’ claimed harms appear “less than convincing” in light of the Corps’

knowledge that its reauthorization of NWP 12 required § 7(a)(2) consultation given

its prior consultation on the reissuance of NWP 12 in 2007. (Doc. 130 at 20); Ctr.

for Food Safety v. Vilsack, 10-cv-04038, 2010 WL 11484449, at *6 (N.D. Cal.

Nov. 30, 2010) (citation omitted); see also Al Otro Lado, 952 F.3d at 1008 (noting

that the fact that the government’s asserted harm was largely self-inflicted severely

undermined the government’s claim for equitable relief).


                                         27
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 28 of 38



      Indeed, the Corps’ own regulatory manager acknowledged the Corps’

consultation obligations before recommending that the Corps simply make a

“national ‘no effect’ determination for each NWP reissuance until it is

challenged in federal court and a judge rules against the Corps.” NWP036481.

Plaintiffs challenged the Corps’ no effect determination in federal court. The

Court ruled against the Corps, just as the Corps anticipated. (Doc. 130 at 7-21.)

This type of “largely self-inflicted” harm undermines the Corps’ claim for

equitable relief. See Al Otro Lado, 952 F.3d at 1008.

      The Corps’ alleged burden fails to support a stay where, as here, “the

troubles complained of resulted from [the agency’s] failure to follow the law in

the first instance.” Swan View Coal. v. Weber, 52 F. Supp. 3d 1160, 1161-62 (D.

Mont. 2014) (enjoining Forest Service from authorizing or accepting harvest plans

for site-specific timber projects due to failure to comply with NEPA and ESA);

accord Miller v. Carlson, 768 F. Supp. 1341, 1343 (N.D. Cal. 1991) (denying stay

based on rejection of fiscal constraints as justification for a state’s failure to

comply with its legal obligations). The Ninth Circuit affirmed a preliminary

injunction that required the federal government to hold bond hearings before an

immigration judge. Rodriguez v. Robbins, 715 F.3d 1127, 1146 (9th Cir. 2013).

The Ninth Circuit, in rejecting the government’s cost concerns in complying with

the terms of preliminary injunction, noted that even the likelihood of the


                                           28
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 29 of 38



government facing “severe logistical difficulties in implementing [the injunction]”

would not warrant a stay as these difficulties “would merely represent the burdens

of complying with the applicable statutes.” Id. The Corps similarly faces the

burdens of complying with the ESA. Moreover, any burdens that the Corps will

face represent largely a fault of its own making. See Swan View Coal., 52 F. Supp.

3d at 1161-62.

      Intervenors claim that their inability to rely on NWP 12 will cause additional

costs and delays. (Doc. 137 at 15-18 & Doc. 138 at 14-16.) The Court’s amended

remedy to partial vacatur and partial injunction lessens the burdens suggested by

Intervenors. The Court narrowed the scope of the vacatur and injunction to

minimize potential disruption to existing projects and smaller-scale projects while

ensuring appropriate protection for endangered and threatened species and their

critical habitats. See supra pp. 17-18, 20. NWP 12 does not stand as Intervenors’

only option. Developers remain able to pursue individual permits for their new oil

and gas pipeline construction. See Pub. Emps. for Envtl. Responsibility, 189 F.

Supp. 3d at 3.

      TC Energy states that enjoining Keystone XL from using NWP 12 would

cause substantial harm to TC Energy, TC Energy’s employees and its customers,

the State of Montana, and all the local governments, businesses, and individuals

that will benefit from the economic activity generated by construction of Keystone


                                         29
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 30 of 38



XL. (Doc. 137 at 20-21.) TC Energy relies largely upon the U.S. Supreme Court’s

decision in Amoco Production Company, 480 U.S. at 545, to support its claim that

courts should not necessarily presume irreparable harm in environmental cases.

      Two Alaska Native villages and a Native organization sought to enjoin

exploratory drilling off the Alaska coast under leases that the Secretary of the

Interior had granted to oil companies. Amoco, 480 U.S. at 535. Plaintiffs alleged

that the leases violated the Alaska National Interest Lands Conservation Act

(“ANILCA”) because it restricted their use of subsistence resources. Id. The U.S.

Supreme Court reversed the Ninth Circuit’s grant of injunctive relief based on it

use of a presumption of irreparable harm in the context of ANILCA. Id. at 545.

      The presumption of irreparable injury when an agency fails to evaluate

thoroughly the environmental impact of a proposed action runs contrary to

traditional equitable principles involved in determining the appropriateness of

granting injunctive relief. Id. To permit oil exploration to continue pending

administrative review did not violate ANILCA where “injury to subsistence

resources from exploration was not at all probable.” Id. The Supreme Court

understood, however, that in most instances “[e]nvironmental injury, by its nature,

can seldom be adequately remedied by money damages and is often permanent or

at least of long duration, i.e., irreparable.” Id. The balance of harms usually will

favor the issuance of an injunction to protect the environment when “such injury is


                                          30
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 31 of 38



sufficiently likely.” Id.

       Amoco looked with disfavor upon the presumption of irreparable harm in the

context of ANILCA. Id. The Ninth Circuit and other circuits have questioned the

applicability of Amoco to NEPA cases. See, e.g., Sierra Club v. U.S. Forest Serv.,

843 F.2d 1190 (9th Cir. 1988); Marsh, 872 F.2d at 502–03 (holding Amoco should

not routinely control the decision of whether to enjoin agency action in NEPA

cases). The First Circuit has outlined why harm may not prove irreparable under

ANILCA even when irreparable under other statutes. Under NEPA, for example, if

“the decisionmaker has fully considered the environmental impacts of the proposed

action, NEPA does not stop him from deciding to cause environmental damage.”

Marsh, 872 F.2d at 502. ANILCA, on the other hand, allows a court to make the

decisionmaker choose a different option entirely. Id. at 503. This distinction,

according to the First Circuit, proves important because agency decisions in

general face “every-growing bureaucratic commitment” as interest groups,

workers, suppliers, potential customers and local officials “become ever more

committed to the action initially chosen.” Id. at 503. Under ANILCA,

environmental harm proves “reparable” because the court can require the

decisionmaker to make a new choice, regardless of the level bureaucratic

commitment. Under NEPA, however, the court’s limited ability to review actions

means that any later litigation “effort to bring about a new choice, simply by


                                         31
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 32 of 38



asking the agency administrator to read some new document, will prove an

exercise in futility” due to bureaucratic commitment. Id. This futility means “that

ever-growing bureaucratic commitment to a project . . . may prove to be

‘irreparable harm’ in a NEPA case in a sense not present in an ANILCA case.” Id.

      These decisions, and their reasoning, appear to support the presumption of

irreparable damage employed by the Ninth Circuit in evaluating alleged NEPA

violations. Here, we face a violation of the ESA and its programmatic consultation

requirement. This programmatic consultation requirement compares to the

procedural requirements of NEPA that serve to apprise the agency of

environmental consequences. The Court nevertheless will follow Amoco and not

presume that irreparable injury would arise from the Corps’ failure to engage in

programmatic consultation as required by the ESA. See, e.g., Cottonwood Envtl.

Law Ctr, 789 F.3d at 1089–91; Pub. Serv. Co. of Colorado v. Andrus, 825 F. Supp.

1483, 1504–08 (D. Idaho 1993), modified, No. CIV. 91-0035-S-HLR, 1993 WL

388312 (D. Idaho Sept. 21, 1993).

      The district court in Andrus found that Idaho had shown several irreparable

injuries that would result from the decisions of the Department of Energy (“DOE”)

regarding the shipment, receipt, processing, and storage of spent nuclear fuel at the

national engineering laboratory in Idaho. The number and volume of shipments of

spent nuclear fuel to the laboratory would increase dramatically under DOE’s


                                         32
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 33 of 38



current proposals and it was undisputed that the total amount of radiation exposure

increases as the number of shipments increases. Andrus, 825 F. Supp. at 1505. The

risk of an accident in transit also increases as the number of shipments increase. Id.

at 1505-06. The environmental consequences of even a single accident could be

devastating. Id. at 1504-08. These factors easily satisfied the irreparable injury

requirement. Spent nuclear fuel admittedly poses a risk of a kind different than the

construction and development of oil and gas pipelines. Nevertheless, an increase in

the number and size of pipelines increases the risk of an accident or harm to the

environment in the construction and development of these pipelines. See Sierra

Club v. U.S. Fish & Wildlife Serv., 235 F. Supp. 2d 1109, 1139–40 (D. Or. 2002)

(determining that the potential over-harvesting of cougars satisfied the likelihood

of irreparable harm requirement to support injunction until completion of EIS).

      Intervenors’ alleged harm stems from the requirement that Intervenors and

their members follow the law and obtain permits for their projects. These type of

ordinary compliance costs likewise do not rise to the level of irreparable harm. In

fact, “monetary injury is not normally considered irreparable” absent a threat of

being driven out of business. hiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d 985, 993

(9th Cir. 2019) (citation and alteration omitted)); see also Am. Hosp. Ass’n v.

Harris, 625 F.2d 1328, 1331 (7th Cir. 1980) (determining that “injury resulting

from attempted compliance with government regulation ordinarily is not


                                          33
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 34 of 38



irreparable harm”). Intervenors possess no inherent right to maximize revenues by

using a cheaper, quicker permitting process, particularly when their preferred

process does not comply with the ESA. See Nat’l Parks & Conservation Ass’n v.

Babbitt, 241 F.3d 722, 738 (9th Cir. 2001) (determining that the “loss of

anticipated revenues . . . does not outweigh the potential irreparable damage to the

environment”), abrogated on other grounds by Monsanto, 561 U.S. 139; League of

Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d

755, 766 (9th Cir. 2014) (irreparable environmental injuries outweigh temporary

economic harms).

      c. The Balance of the Equities and Public Interest

       Defendants’ failure to satisfy the irreparable harm requirement relieves

 the Court from needing to address the final two factors. See Leiva-Perez, 640

 F.3d at 965. Out of an abundance of caution, however, the Court will address the

 balance of equities and the public interest. The balance of equities and public

 interest “tip sharply” in Plaintiffs’ favor in this case. See Al Otro Lado, 952 F.3d

 at 1015. The equities and public interest factors always tip in favor of the

 protected species “when evaluating a request for injunctive relief to remedy an

 ESA procedural violation.” Cottonwood Envtl. Law Ctr., 789 F.3d at 1091.

       As detailed above, Plaintiffs would suffer substantial harm if the Court

 allowed Keystone XL and other oil and gas pipelines to be constructed using

                                          34
     Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 35 of 38



NWP 12 during the remand. (See Doc. 138-1 at 6-7 (stating that developer was

one month away from receiving verification for a pipeline “designed to extend

hundreds of miles across multiple states”); Doc. 138-5 at 5 (stating that

developers have plans to construct pipelines in 17 states)). The fact that the

Corps already has issued more than 38,000 preconstruction notification (“PCN”)

verifications under NWP 12 since March 19, 2017, up and until the April 15,

2020 Order, compounds this harm. (See Doc. 131-1 at 3.)

       Federal Defendants claim that Plaintiffs will suffer no such harm. Federal

Defendants note that very few of the 5,500 pending PCNs relate to oil and gas

pipelines or implicate listed species. (Doc. 131 at 16.) This argument fails. The

mere fact that many other PCNs remain pending does not mean that the oil and

gas pipelines waiting on verifications will not harm Plaintiffs if allowed to

proceed. Further, even if the Court were to assume that permittees correctly

determine whether their NWP 12-authorized activities trigger General Condition

18, the ensuing project-level review for those activities cannot cure the Corps’

violation of a failure to engage in programmatic consultation pursuant to § 7 of

the ESA. (See Doc. 130 at 18-20.) NWP 12 requires programmatic consultation

to ensure that the cumulative impacts of oil and gas pipelines, combined with the

thousands of other PCN and non-PCN uses of NWP 12, will not cause adverse

effects to listed species. (Id. at 20.)


                                          35
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 36 of 38



      The public interest further weighs against the issuance of a stay. In arguing

otherwise, Defendants cite the need to use NWP 12 for the maintenance and

repair of electric, internet, and cable lines and wires. (See, e.g., Doc. 131 at 16;

Doc. 135 at 4-5.) The Court’s narrowing of the vacatur and injunction will allow

these uses to continue. This narrowing of the vacatur and injunction thereby

avoids many associated harms to the public.

      The Court’s narrowing of the vacatur ensures that the Corps can enforce

special conditions in existing verifications for projects that already have been

built. The Ninth Circuit considered whether vacatur would risk greater

environmental harm to vulnerable bee populations in rejecting the agency’s

request to leave the unlawful registration decision in place on remand. Pollinator,

806 F.3d at 532. The Court similarly declines to risk potential environmental

harm to endangered species by leaving NWP 12 in place on remand. And no

confusion should result from the Corps’ regulation deeming PCNs presumptively

authorized after 45 days. The Corps should deny verifications to address any

uncertainty, but the narrowed scope of the Court’s vacatur dictates that non-

pipeline construction activities and routine maintenance, inspection, and repair

activities on existing NWP 12 projects remain authorized.

      No public interest exists in allowing the construction of new oil and gas

pipelines to proceed before the Corps has completed the legally required


                                           36
      Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 37 of 38



programmatic consultation under § 7 of the ESA. This programmatic

consultation “allows for a broad-scale examination” of NWP 12’s potential

impacts and safeguards against the “piecemeal destruction” of listed species and

critical habitat. (Doc. 130 at 10, 18.) The threat of such destruction from oil and

gas pipelines proves substantial.

      The public’s interest in ensuring that the Corps follows the ESA trumps

any purported tax and energy security benefits of new oil and gas pipelines. (See

Doc. 137 at 17-18; Doc. 135 at 6; Doc. 138 at 8-9). The district court in Montana

Wilderness Association v. Fry, 408 F. Supp. 2d 1032, 1038 (D. Mont. 2006),

understood that the “most basic premise of Congress’ environmental laws” is

that “the public interest is best served when the law is followed.” The U.S.

Supreme Court likewise opined that it remains “beyond doubt that Congress

intended endangered species to be afforded the highest of priorities.” Hill, 437

U.S. at 174; see also Indigenous Envtl. Network v. State Dep’t, 369 F. Supp. 3d

1045, 1051-52 (D. Mont. 2018) (concluding potential environmental damage to

the public outweighed any energy security and economic benefits provided by

Keystone XL). The Court agrees.

                                      ORDER

      Accordingly, it is HEREBY ORDERED that the relief in the Court’s April

 15, 2020 Order (Doc. 130 at 26) is AMENDED AS FOLLOWS:

                                          37
     Case 4:19-cv-00044-BMM Document 151 Filed 05/11/20 Page 38 of 38



     5. NWP 12 is vacated as it relates to the construction of new oil and gas

pipelines pending completion of the consultation process and compliance with all

environmental statutes and regulations. NWP 12 remains in place during remand

insofar as it authorizes non-pipeline construction activities and routine

maintenance, inspection, and repair activities on existing NWP 12 projects.

     6. The Corps is enjoined from authoring any dredge or fill activities for the

construction of new oil and gas pipelines under NWP 12 pending completion of

the consultation process and compliance with all environmental statutes and

regulations. The Corps remains able to authorize dredge or fill activities for non-

pipeline construction activities and routine maintenance, inspection, and repair

activities on existing NWP 12 projects.

     It is further ORDERED that Federal Defendants’ and TC Energy’s Motions

for Partial Stay Pending Appeal (Docs. 131 & 136) are DENIED.

     DATED this 11th day of May, 2020.




                                          38
